The opinion of the court was delivered November 19,1858, by
Woodward,'J.
— This is a writ of error to a judgment, against a garnisheejjin foreign attachment. Scire facias was issued against the garnishee, and she pleaded, that the property garnished was not that of the original defendant in the attachment, which, on issue formed, was found against her. Now she objects, that the judgment against the original defendant was not liquidated, agreeably to the rules of court. 1
The court held it was, but if it was not, what has she to do with the question ? The recovery against her was not for the amount of the judgment, but for the value of the property in her hands; and it is the judgment entered on the verdict against her, which the writ of error brings up, and nothing else.
Alleging no errors in the judgment which she has brought here for review, she has no standing in court, and no right to ■ be here as a suitor.
Judgment affirmed.